Exhibit 10.1

EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

This Executive Employment and Severance Agreement (this “Agreement”) is between
[            ] (“Executive”) and Whiting Petroleum Corporation (“Whiting” and,
together with its subsidiaries, the “Company”) and effective as of January 1,
2015 (the “Effective Date”).

WHEREAS, Executive is employed by the Company in a key employee capacity and
Executive’s services are valuable to the conduct of the business of the Company;

WHEREAS, Whiting and Executive have previously entered into an Executive Excise
Tax Gross-Up Agreement (the “Excise Tax Agreement”) that provides for potential
make-whole payments to Executive with respect to excise taxes imposed on
payments in connection with a change of control of Whiting;

WHEREAS, Whiting and Executive desire to specify the terms and conditions on
which Executive will continue employment on and after the effective date
indicated above (the “Effective Date”), and under which Executive will receive
severance in the event that Executive separates from service with the Company
under the circumstances described in this Agreement; and

WHEREAS, Executive has agreed to waive the benefits and protections under the
Excise Tax Agreement in exchange for the potential benefits contemplated by this
Agreement.

NOW, THEREFORE, for the consideration described above and other good and
valuable consideration, the parties agree as follows:

1. Effective Date; Term. This Agreement shall become effective on the Effective
Date and continue until December 31, 2015 (the “Initial Term”). Thereafter, this
Agreement shall renew automatically for successive one year renewal periods
unless and until either party provides written notice to the other party of the
intent not to renew this Agreement at least 180 days prior to the end of the
Initial Term or any subsequent term. Notwithstanding the foregoing, if a Change
of Control occurs prior to the end of the Initial Term or any subsequent term,
this Agreement shall be extended automatically for a two year renewal period
beginning on the date of the Change of Control (a “Post-Change of Control
Renewal Period”). Expiration of this Agreement will not affect the rights or
obligations of the parties hereunder arising out of, or relating to,
circumstances occurring prior to the expiration of this Agreement, which rights
and obligations will survive the expiration of this Agreement.

2. Definitions. For purposes of this Agreement, the following terms shall have
the meanings ascribed to them:

(a) “Affiliate” shall mean, with respect to any Person, any Person that,
directly or through one or more intermediaries, is controlled by, controls, or
is under common control with, such Person within the meaning of Code
Section 414(b) or (c); provided that, in applying such provisions, the phrase
“at least 50 percent” shall be used in place of “at least 80 percent” each place
it appears therein.



--------------------------------------------------------------------------------

(b) “Accrued Benefits” shall mean the following amounts, payable as described
herein: (i) all base salary for the time period ending with the Termination
Date; (ii) reimbursement for any and all monies advanced in connection with
Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the time period ending with the
Termination Date; (iii) any and all other cash earned through the Termination
Date and deferred at the election of Executive or pursuant to any deferred
compensation plan then in effect; (iv) all other payments and benefits to which
Executive (or in the event of Executive’s death, Executive’s surviving spouse or
other beneficiary) is entitled on the Termination Date under the terms of any
benefit plan of the Company, excluding severance payments under any Company
severance policy, practice or agreement in effect on the Termination Date; and
(v) if (and only if) Executive’s employment terminates under the circumstances
described in Section 5(a), an amount equal to Executive’s annual target cash
bonus opportunity (if any) as established by the Board or the Compensation
Committee of the Board for the fiscal year in which the Termination Date occurs,
multiplied by a fraction, the numerator of which is the number of days that have
elapsed during the annual performance period to the date of Executive’s
Separation from Service and the denominator of which is 365. Payment of Accrued
Benefits shall be made (x) with respect to clauses (i) and (ii), promptly in
accordance with the Company’s prevailing practice; (y) with respect to
clauses (iii) and (iv), pursuant to the terms of the benefit plan or practice
establishing such benefits; or (z) with respect to clause (v), on the first day
of the seventh month following the month in which Executive’s Separation from
Service occurs, without interest thereon; provided that, if on the date of
Executive’s Separation from Service, neither Whiting nor any other entity that
is considered a “service recipient” with respect to Executive within the meaning
of Code Section 409A has any stock that is publicly traded on an established
securities market (within the meaning of Treasury Regulation Section 1.897-1(m))
or otherwise, then the amount described in clause (v) shall be paid to Executive
in cash forty-five (45) days following the date of Executive’s Separation from
Service.

(c) “Base Salary” shall mean Executive’s annual base salary with the Company as
in effect from time to time.

(d) “Beneficial Owner” shall mean a Person who has beneficial ownership of any
securities:

(i) which such Person or any of such Person’s affiliates has the right to
acquire (whether such right is exercisable immediately or only after the passage
of time) pursuant to any agreement, arrangement or understanding, or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to beneficially own, (A) securities tendered pursuant to a tender
or exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates until such tendered securities are accepted for purchase, or
(B) securities issuable upon exercise of rights issued pursuant to the terms of
any Rights Agreement of the Company, at any time before the issuance of such
securities;

 

2



--------------------------------------------------------------------------------

(ii) which such Person or any of such Person’s Affiliates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule 13d-3 of the General Rules and Regulations under
the Exchange Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause
(ii) as a result of an agreement, arrangement or understanding to vote such
security if the agreement, arrangement or understanding: (A) arises solely from
a revocable proxy or consent given to such Person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Exchange Act and (B) is not also then reportable
on a Schedule 13D under the Exchange Act (or any comparable or successor
report); or

(iii) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates has any agreement,
arrangement or understanding for the purpose of acquiring, holding, voting
(except pursuant to a revocable proxy as described in clause (ii) above) or
disposing of any voting securities of the Company.

(e) “Board” shall mean the board of directors of Whiting or a committee of such
Board authorized to act on its behalf in certain circumstances, including the
Compensation Committee of the Board.

(f) “Cause” shall mean a good faith finding by the Board that Executive has
(i) failed, neglected, or refused to perform the lawful employment duties
related to his or her position or as from time to time assigned to him (other
than due to Disability); (ii) committed any willful, intentional, or grossly
negligent act having the effect of materially injuring the interest, business,
or reputation of the Company; (iii) violated or failed to comply in any material
respect with the Company’s published rules, regulations, or policies, as in
effect or amended from time to time, and such violation or failure has the
effect of materially injuring the interest, business, or reputation of the
Company; (iv) committed an act constituting a felony or misdemeanor involving
moral turpitude, fraud, theft, or dishonesty; (v) misappropriated or embezzled
any property of the Company (whether or not an act constituting a felony or
misdemeanor); or (vi) breached any material provision of this Agreement or any
other applicable confidentiality, non-compete, non-solicit, general release,
covenant not-to-sue, or other agreement with the Company.

(g) “Change of Control” shall mean the occurrence of any of the following:

(i) any Person (other than (A) the Company, (B) a trustee or other fiduciary
holding securities under any employee benefit plan of the Company, (C) an
underwriter temporarily holding securities pursuant to an offering of such

 

3



--------------------------------------------------------------------------------

securities or (D) a corporation owned, directly or indirectly, by the
stockholders of Whiting in substantially the same proportions as their ownership
of stock in Whiting (“Excluded Persons”)) is or becomes the Beneficial Owner,
directly or indirectly, of securities of Whiting (not including in the
securities beneficially owned by such Person any securities acquired directly
from Whiting or its Affiliates after the Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of Whiting or the
combined Voting Power of Whiting’s then outstanding voting securities; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors of Whiting then serving: (A) individuals who, on the
Effective Date, constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Whiting) whose
appointment or election by the Board or nomination for election by Whiting’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Effective Date,
or whose appointment, election or nomination for election was previously so
approved (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving Whiting (or any direct or indirect subsidiary of Whiting) shall not be
Continuing Directors for purposes of this definition until after such
individuals are first nominated for election by a vote of at least two-thirds
(2/3) of the then Continuing Directors and are thereafter elected as directors
by the stockholders of Whiting at a meeting of stockholders held following
consummation of such merger, consolidation, or share exchange; and, provided
further, that in the event the failure of any such persons appointed to the
Board to be Continuing Directors results in a Change of Control, the subsequent
qualification of such persons as Continuing Directors shall not alter the fact
that a Change of Control occurred; or

(iii) the consummation of a merger, consolidation or share exchange of Whiting
with any other corporation or the issuance of voting securities of Whiting in
connection with a merger, consolidation or share exchange of Whiting (or any
direct or indirect subsidiary of Whiting) pursuant to applicable stock exchange
requirements, other than (A) a merger, consolidation or share exchange which
would result in the voting securities of Whiting outstanding immediately prior
to such merger, consolidation or share exchange continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50% of the combined Voting
Power of the voting securities of Whiting or such surviving entity or any parent
thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of Whiting (or similar transaction) in which no Person (other
than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of

 

4



--------------------------------------------------------------------------------

securities of Whiting (not including in the securities beneficially owned by
such Person any securities acquired directly from Whiting or its Affiliates
after the Effective Date, pursuant to express authorization by the Board that
refers to this exception) representing 20% or more of either the then
outstanding shares of common stock of the Company or the combined Voting Power
of the Company’s then outstanding voting securities; or

(iv) a complete liquidation or dissolution of Whiting is effected or there is a
sale or disposition by Whiting of all or substantially all of Whiting’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by Whiting of all or
substantially all of Whiting’s assets to an entity at least 75% of the combined
Voting Power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of Whiting immediately
prior to such sale.

Notwithstanding the foregoing, (1) no “Change of Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the outstanding
Shares immediately prior to such transaction or series of transactions continue
to own, directly or indirectly, in the same proportions as their ownership in
Whiting, an entity that owns all or substantially all of the assets or voting
securities of Whiting immediately following such transaction or series of
transactions and (2) to the extent necessary for any amounts considered to be
deferred compensation subject to Code Section 409A to comply with the
requirements of Code Section 409A, the definition of “Change of Control” herein
shall be amended and interpreted in a manner that allows the definition to
satisfy the requirements of a change of control under Code Section 409A solely
for purposes of complying with the requirements of Code Section 409A.

(h) “COBRA” shall mean the provisions of Code Section 4980B.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the Code
shall be deemed to include reference to any successor provision thereto.

(j) “Disability” shall mean, subject to applicable law, any medically
determinable physical or mental impairment that (i) renders Executive unable to
perform the duties of his or her position with the Company and (ii) is expected
to last for a continuous period of not less than six months, all as certified by
a physician reasonably acceptable to the Company or its Successor.

(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
as interpreted by rules and regulations issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.

 

5



--------------------------------------------------------------------------------

(l) “General Release” shall mean a release of all claims that Executive, and
anyone who may succeed to any claims of Executive, has or may have against
Whiting, its board of directors, any of its subsidiaries or affiliates, or any
of their employees, directors, officers, employees, agents, plan sponsors,
administrators, successors (including the Successor), fiduciaries, or attorneys,
including but not limited to claims arising out of Executive’s employment with,
and termination of employment from, the Company, but excluding claims for
(i) severance payments and benefits due pursuant to this Agreement and (ii) any
salary, bonus, equity, accrued vacation, expense reimbursement and other
ordinary payments or benefits earned or otherwise due with respect to the period
prior to the date of any Separation from Service. The General Release shall be
in a form that is reasonably acceptable to the Company or the Board.

(m) “Good Reason” shall mean the occurrence of any of the following without the
consent of Executive: (i) a material diminution in Executive’s authority, duties
or responsibilities; (ii) a material diminution in the authority, duties or
responsibilities of the supervisor to whom Executive is required to report;
(iii) a material diminution in the budget over which Executive retains
authority; (iv) a material change in the geographic location at which Executive
must perform services; or (v) a material breach by Whiting of any provisions of
this Agreement.

 

(n) “Separation from Service” shall mean Executive’s termination of employment
from Whiting and each entity that is required to be included in Whiting’s
controlled group of corporations within the meaning of Code Section 414(b), or
that is under common control with Whiting within the meaning of Code
Section 414(c); provided that the phrase “at least 50 percent” shall be used in
place of the phrase “ at least 80 percent” each place it appears therein or in
the regulations thereunder (collectively, “409A affiliates”). Notwithstanding
the foregoing:

(i) If Executive takes a leave of absence for purposes of military leave, sick
leave or other bona fide leave of absence, Executive will not be deemed to have
incurred a Separation from Service for the first six months of the leave of
absence, or if longer, for so long as Executive’s right to reemployment is
provided either by statute or by contract.

(ii) Subject to paragraph (i), Executive shall incur a Separation from Service
when the level of bona fide services provided by Executive to Whiting and its
409A affiliates permanently decreases to a level of 20% or less of the level of
services rendered by Executive, on average, during the immediately preceding 36
months of employment.

(iii) If, following Executive’s termination of employment, Executive continues
to provide services to the Company or a 409A Affiliate in a capacity other than
as an employee, Executive will not be deemed to have Separated from Service as
long as Executive is providing bona fide services at a rate that is greater than
20% of the level of services rendered by Executive, on average, during the
immediately preceding 36 months of service.

 

6



--------------------------------------------------------------------------------

(o) “Severance Payment” shall mean Executive’s Base Salary at the time of the
Termination Date multiplied by [1x]1 plus Executive’s target annual bonus for
the year in which the Termination Date occurs; provided that if Executive’s
Termination Date occurs on or within two years following a Change of Control,
the multiplier described above shall be increased to [2x]2.

(p) “Shares” shall mean shares of common stock of Whiting, $.001 par value per
share.

(q) “Successor” shall mean the person to which this Agreement is assigned upon a
Sale of Business within the meaning of Section 10.

(r) “Termination Date” shall mean the date of Executive’s termination of
employment from the Company, as further described in Section 4.

(s) “Voting Power” shall mean the voting power of the outstanding securities of
Whiting having the right under ordinary circumstances to vote at an election of
the Board.

3. Employment of Executive

(a) Position.

(i) Executive shall serve in the position of [            ] in a full-time
capacity. In such position, Executive shall have such duties and authority as is
customarily associated with such position and shall have such other titles and
duties, consistent with Executive’s position, as may be assigned from time to
time by the Board.

(ii) Executive will devote Executive’s full business time and best efforts to
the performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from accepting appointment to or continue to serve on any board of
directors or trustees of any business corporation or any charitable
organization; further provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 7.

(b) Base Salary. Whiting shall pay Executive a Base Salary in regular
installments in accordance with the Company’s usual payroll practices. The Base
Salary shall be an amount equal to the annual rate of Executive’s base salary as
in effect on the Effective Date, subject to increase, but not decrease, from
time to time as determined by the Board.

 

1  2x for CEO.

2  3x for CEO.

 

7



--------------------------------------------------------------------------------

(c) Bonus and Equity Incentives. Executive shall be entitled to participate in
such annual and/or long-term cash and equity incentive plans and programs of
Whiting as are generally provided to the senior executives of Whiting. If a
Change of Control occurs when Executive is employed under this Agreement, then
the Company shall cause (i) all restrictions on any restricted stock or
restricted stock unit awards made to Executive prior to the Change of Control to
lapse such that Executive is fully and immediately vested in such awards upon
such Change of Control; (ii) any stock options or stock appreciation rights
granted to Executive prior to the Change of Control pursuant to the Company’s
equity-based incentive plan(s) to be fully and immediately vested upon such
Change of Control; and (iii) any performance shares, performance units or
similar performance-based equity awards granted to Executive pursuant to the
Company’s equity-based incentive plan(s) to be earned on a pro rated basis
according to the portion of the performance period that has elapsed through the
date of the Change of Control as if all performance requirements had been
satisfied at the target level (or such higher level as would have been achieved
if performance through the date of the Change of Control of had continued
through the end of the performance period). In addition, on and after a Change
of Control, to assure that Executive will have an opportunity to earn incentive
compensation, Executive shall be included in a bonus plan of the Employer which
shall satisfy the standards described below (such plan, the “Bonus Plan”).
Bonuses under the Bonus Plan shall be payable with respect to achieving such
financial or other goals reasonably related to the business of the Company as
the Company shall establish (the “Goals”), all of which Goals shall be
attainable, prior to the end of the Post-Change of Control Renewal Period, with
approximately the same degree of probability as the most attainable goals under
the Company’s bonus plan or plans as in effect at any time during the 180-day
period immediately prior to the Change of Control (whether one or more, the
“Company Bonus Plan”) and in view of the Company’s existing and projected
financial and business circumstances applicable at the time. The amount of the
bonus (the “Bonus Amount”) that Executive is eligible to earn under the Bonus
Plan shall be no less than 100% of Executive’s target award provided in such
Company Bonus Plan (such bonus amount herein referred to as the “Targeted
Bonus”), and in the event the Goals are not achieved such that the entire
Targeted Bonus is not payable, the Bonus Plan shall provide for a payment of a
Bonus Amount equal to a portion of the Targeted Bonus reasonably related to that
portion of the Goals which were achieved. Payment of the Bonus Amount shall not
be affected by any circumstance occurring subsequent to the end of the
Post-Change of Control Renewal Period, including termination of Executive’s
employment.

(d) Employee Benefits. Executive shall be entitled to participate in the
Company’s employee benefit plans (other than annual and/or long-term incentive
programs, which are addressed in Section 3(c)) as in effect from time to time on
the same basis as those benefits are generally made available to other senior
executives of Whiting. On and after a Change of Control, Executive shall be
included: (i) to the extent eligible thereunder (which eligibility shall not be
conditioned on Executive’s salary grade or on any other requirement which
excludes persons of comparable status to Executive unless such exclusion was in
effect for such plan or an equivalent plan immediately prior to the Change of
Control), in any and all plans providing benefits for the Company’s salaried
employees in general (including but not limited to group life insurance,
hospitalization, medical, dental, and long-term disability plans) and (ii) in
plans provided to executives of

 

8



--------------------------------------------------------------------------------

the Company of comparable status and position to Executive (including but not
limited to deferred compensation, split-dollar life insurance, supplemental
retirement, stock option, stock appreciation, stock bonus, cash bonus and
similar or comparable plans); provided that in no event shall the aggregate
level of benefits under the plans described in clause (i) and the plans
described in clause (ii), respectively, in which Executive is included be less
than the aggregate level of benefits under plans of the Company of the type
referred to in such clause, respectively, in which Executive was participating
immediately prior to the Change of Control.

(e) Business Expenses. The reasonable business expenses incurred by Executive in
the performance of Executive’s duties hereunder shall be reimbursed by the
Company in accordance with Company policies.

4. Termination of Employment. Executive’s employment with the Company will
terminate during the term of this Agreement, and this Agreement will terminate
on the date of such termination, as follows:

(a) Executive’s employment will terminate upon Executive’s death.

(b) If Executive is Disabled, and if within 30 days after Whiting notifies
Executive in writing that it intends to terminate Executive’s employment,
Executive shall not have returned to the performance of Executive’s duties
hereunder on a full-time basis, Whiting may terminate Executive’s employment,
effective immediately following the end of such 30-day period.

(c) Whiting may terminate Executive’s employment with or without Cause (other
than as a result of Disability which is governed by Section 4(b)) by providing
written notice to Executive that indicates in reasonable detail the facts and
circumstances alleged to provide a basis for such termination. A notice by
Whiting to Executive pursuant to Section 1 of the intent not to renew this
Agreement shall not constitute termination by Whiting pursuant to this
Section 4(c). If the termination is without Cause, Executive’s employment will
terminate on the date specified in the written notice of termination. If the
termination is for Cause, Executive shall have 30 days from the date the written
notice is provided, or such longer period as Whiting may determine to be
appropriate, to cure any conduct or act, if curable, alleged to provide grounds
for termination of Executive’s employment for Cause. If the alleged conduct or
act constituting Cause is not curable, Executive’s employment will terminate on
the date specified in the written notice of termination. If the alleged conduct
or act constituting Cause is curable but Executive does not cure such conduct or
act within the specified time period, Executive’s employment will terminate on
the date immediately following the end of the cure period. Notwithstanding
anything to the contrary herein, on and after a Change of Control, a
determination of Cause shall only be made by the Board of Directors of the
Successor, which may terminate Executive for Cause only after providing
Executive (i) written notice as set forth above, (ii) the opportunity to appear
before such board and provide rebuttal to such proposed termination, and
(iii) written notice following such appearance confirming such termination and
certifying that the decision to terminate Executive for Cause was approved by at
least 66% of the members

 

9



--------------------------------------------------------------------------------

of such board, excluding Executive. Unless otherwise directed by Whiting, from
and after the date of the written notice of proposed termination, Executive
shall be relieved of his or her duties and responsibilities and shall be
considered to be on a paid leave of absence pending any final action by Whiting
or the Board of Directors of the Successor confirming such proposed termination.
Notwithstanding anything to the contrary in this Agreement, if a Change of
Control occurs and Executive’s employment with the Company is terminated (other
than a termination due to Executive’s death or as a result of Disability) during
the period of 180 days prior to the date on which the Change of Control occurs,
and if it is reasonably demonstrated by Executive that such termination of
employment (x) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (y) otherwise arose in
connection with or in anticipation of a Change of Control, then for all purposes
of this Agreement such termination of employment shall be deemed a termination
following such Change of Control.

(d) Executive may terminate his or her employment for or without Good Reason by
providing written notice of termination to Whiting that indicates in reasonable
detail the facts and circumstances alleged to provide a basis for such
termination. If Executive is alleging a termination for Good Reason, Executive
must provide written notice to Whiting of the existence of the condition
constituting Good Reason within 90 days of the initial existence of such
condition, and Whiting must have a period of at least 30 days following receipt
of such notice to cure such condition. If such condition is not cured by Whiting
with such 30-day period, Executive’s termination of employment from the Company
shall be effective on the date immediately following the end of such cure
period.

5. Payments upon Termination.

(a) Entitlement to Severance. Subject to the other terms and conditions of this
Agreement, Executive shall be entitled to the Accrued Benefits, and to the
severance benefits described in Section 5(c), in either of the following
circumstances while this Agreement is in effect:

(i) Executive’s employment is terminated by Whiting without Cause, except in the
case of death or Disability; or

(ii) Executive terminates his or her employment with the Company for Good
Reason.

For the avoidance of doubt, if Executive dies or becomes Disabled after
receiving a notice by Whiting that Executive is being terminated without Cause,
or after providing notice of termination for Good Reason, then Executive’s
estate, heirs and beneficiaries, in the case of the Executive’s death, or
Executive or his or her personal representative, in the case of Executive’s
Disability, shall be entitled to the Accrued Benefits and the severance benefits
described in Section 5(c) at the same time such amounts would have been paid or
benefits provided to Executive had he or she lived or not become Disabled.

 

10



--------------------------------------------------------------------------------

(b) General Release Requirement. As an additional prerequisite for receipt of
the severance benefits described in Section 5(c), Executive must execute,
deliver to Whiting, and not revoke (to the extent Executive is allowed to do so)
a General Release within 20 calendar days following the termination of
Executive’s employment.

(c) Severance Benefits; Timing and Form of Payment. Subject to the limitations
imposed by Section 6, if Executive is entitled to severance benefits, then:

(i) Company shall pay Executive the Severance Payment in a lump sum in cash on
the first day of the seventh month following the month in which Executive’s
Separation from Service occurs, without interest thereon; provided that, if on
the date of Executive’s Separation from Service, neither Whiting nor any other
entity that is considered a “service recipient” with respect to Executive within
the meaning of Code Section 409A has any stock that is publicly traded on an
established securities market (within the meaning of Treasury Regulation
Section 1.897-1(m)) or otherwise, then the Severance Payment shall be paid to
Executive in cash forty-five (45) days following the date of Executive’s
Separation from Service.

(ii) Until the earlier of 18 months after the date of Executive’s Separation
from Service or such time as Executive has obtained new employment and is
covered by benefits which in the aggregate are at least equal in value to the
following benefits, Executive shall continue to be covered, at the expense of
the Company, by the same or equivalent life insurance, hospitalization, medical,
dental and vision coverage as Executive received (or, if higher, as was required
hereunder) immediately prior to Executive’s Separation from Service, subject to
the following:

(A) Following the end of the COBRA continuation period, if such hospitalization,
medical or dental coverage is provided under a health plan that is subject to
Section 105(h) of the Code, benefits payable under such health plan shall comply
with the requirements of Treasury regulation section 1.409A-3(i)(1)(iv) and, if
necessary, the Employer shall amend such health plan to comply therewith.

(B) If provision of any such health benefits would subject the Company or its
benefits arrangements to a penalty or adverse tax treatment, then the Company
shall provide a cash payment to Executive in an amount reasonably determined by
the Company to be equivalent to the COBRA premiums for similar benefits.

(C) During the first six months following Executive’s Separation from Service,
Executive shall pay the Company for any life insurance coverage that provides a
benefit in excess of $50,000 under a group term life insurance policy. After the
end of such six month period, the Company shall make a cash payment to Executive
equal to the aggregate premiums paid by Executive for such coverage, and
thereafter

 

11



--------------------------------------------------------------------------------

such coverage shall be provided at the expense of the Company for the remainder
of the period as set forth above; provided that this clause (C) shall cease to
apply if on the date of Executive’s Separation from Service, neither Whiting nor
any other entity that is considered a “service recipient” with respect to
Executive within the meaning of Code Section 409A has any stock which is
publicly traded on an established securities market (within the meaning of
Treasury Regulation Section 1.897-1(m)) or otherwise.

(D) If Executive’s Separation from Service occurs following a Change of Control,
such benefits shall be provided until the earlier of 24 months after the date of
Executive’s Separation from Service or such time as Executive has obtained new
employment and is covered by benefits which in the aggregate are at least equal
in value to the benefits described in the first sentence of this subsection.

All payments shall be subject to payroll taxes and other withholdings in
accordance with the Company’s (or the applicable employer of record’s) standard
payroll practices and applicable law.

(d) Other Termination of Employment. If Executive’s employment terminates for
any reason other than those described in Section 5(a), Executive (or Executive’s
estate in the event of his or her death), shall be entitled to receive only the
Accrued Benefits.

6. Limitations on Severance Payments and Benefits. Notwithstanding any other
provision of this Agreement, if any portion of the Severance Payment or any
other payment under this Agreement, or under any other agreement with or plan of
the Company (in the aggregate “Total Payments”), would constitute an “excess
parachute payment,” then the Total Payments to be made to Executive shall be
reduced such that the value of the aggregate Total Payments that Executive is
entitled to receive shall be One Dollar ($1) less than the maximum amount which
Executive may receive without becoming subject to the tax imposed by Code
Section 4999 or which the Company may pay without loss of deduction under Code
Section 280G(a); provided that the foregoing reduction in the amount of Total
Payments shall not apply if the After-Tax Value to Executive of the Total
Payments prior to reduction in accordance herewith is greater than the After-Tax
Value to Executive if Total Payments are reduced in accordance herewith. For
purposes of this Agreement, the terms “excess parachute payment” and “parachute
payments” shall have the meanings assigned to them in Code Section 280G, and
such “parachute payments” shall be valued as provided therein. Present value for
purposes of this Agreement shall be calculated in accordance with Code
Section 1274(b)(2). Within 20 business days following delivery of the notice of
termination or notice by Whiting to Executive of its belief that there is a
payment or benefit due Executive that will result in an excess parachute payment
as defined in Code Section 280G, Executive and Whiting, at Whiting’s expense,
shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel selected by Whiting, which opinion sets forth: (A) the
amount of the Base Period Income, (B) the amount and present value of Total
Payments, (C) the amount and present value of any excess parachute payments
without regard to the limitations of this Section 6, (D)

 

12



--------------------------------------------------------------------------------

the After-Tax Value of the Total Payments if the reduction in Total Payments
contemplated under this Section 6 did not apply, and (E) the After-Tax Value of
the Total Payments taking into account the reduction in Total Payments
contemplated under this Section 6. As used in this Section 6, the term “Base
Period Income” means an amount equal to Executive’s “annualized includible
compensation for the base period” as defined in Code Section 280G(d)(1). For
purposes of such opinion, the value of any noncash benefits or any deferred
payment or benefit shall be determined by Whiting’s independent auditors in
accordance with the principles of Code Sections 280G(d)(3) and (4), which
determination shall be evidenced in a certificate of such auditors addressed to
Whiting and Executive. For purposes of determining the After-Tax Value of Total
Payments, Executive shall be deemed to pay federal income taxes and employment
taxes at the highest marginal rate of federal income and employment taxation in
the calendar year in which the Termination Payment is to be made and state and
local income taxes at the highest marginal rates of taxation in the state and
locality of Executive’s domicile for income tax purposes on the date the
Termination Payment is to be made, net of the maximum reduction in federal
income taxes that may be obtained from deduction of such state and local taxes.
Such opinion shall be dated as of the Termination Date and addressed to Whiting
and Executive and shall be binding upon the Company and Executive. If such
opinion determines that there would be an excess parachute payment and that the
After-Tax Value of the Total Payments taking into account the reduction
contemplated under this Section is greater than the After-Tax Value of the Total
Payments if the reduction in Total Payments contemplated under this Section did
not apply, then the Termination Payment hereunder or any other payment
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated as specified by Executive in writing delivered to Whiting within
five business days of Executive’s receipt of such opinion or, if Executive fails
to so notify Whiting, then as Whiting shall reasonably determine, so that under
the bases of calculations set forth in such opinion there will be no excess
parachute payment. If such legal counsel so requests in connection with the
opinion required by this Section, Executive and Whiting shall obtain, at
Whiting’s expense, and the legal counsel may rely on in providing the opinion,
the advice of a firm of recognized executive compensation consultants as to the
reasonableness of any item of compensation to be received by Executive.
Notwithstanding the foregoing, the provisions of this Section 6, including the
calculations, notices and opinions provided for herein, shall be based upon the
conclusive presumption that the following are reasonable: (1) the compensation
and benefits provided for in Section 3 and (2) any other compensation, including
but not limited to the Accrued Benefits, earned prior to the date of Executive’s
Separation from Service by Executive pursuant to the Company’s compensation
programs if such payments would have been made in the future in any event, even
though the timing of such payment is triggered by the Change of Control or
Executive’s Separation from Service. If the provisions of Code Sections 280G and
4999 are repealed without succession, then this Section 6 shall be of no further
force or effect.

7. Covenants by Executive.

(a) Confidentiality. In consideration for Executive’s employment by the Company,
Executive agrees that Executive shall, during Executive’s employment with the
Company and thereafter, maintain the confidentiality of any and all information
about the Company which is not generally known or available outside the Company,
including without limitation, strategic plans, technical and operating know-how,
business strategy, trade secrets, customer information, business operations and
other proprietary

 

13



--------------------------------------------------------------------------------

information (“Confidential Information”), and Executive will not, directly or
indirectly, disclose any Confidential Information to any person or entity, or
use any Confidential Information, whether for Executive’s own benefit, the
benefit of any new employer or any other person or entity or any other purpose,
in any manner. If Executive receives notice that he must disclose Confidential
Information pursuant to a subpoena or other lawful process, Executive must
notify the Company immediately. Upon termination of employment with the Company,
Executive will immediately return to the Company all written or electronically
stored confidential or proprietary information in whatever format it is
contained.

(b) Non-Competition/Non-Solicitation.

(i) During Executive’s employment with the Company and for a period of one year
following Executive’s Termination Date if such Termination Date occurs prior to
a Change of Control or two years following Executive’s Termination Date if such
Termination Date occurs after a Change of Control (each, a “Restricted Period”),
Executive agrees that Executive shall not, directly or indirectly, manage,
operate, join, control, be employed by or participate in the management,
operation or control of, or be connected in any manner with, including, without
limitation, holding any position as a stockholder, director, officer,
consultant, independent contractor, employee, partner or investor in, any
operations of a business that are in competition with the business of the
Company in the material plays or fields in which the Company has or proposes to
have operations as set forth on Exhibit A to this Agreement, which Exhibit A may
be modified prior to the time of Executive’s termination of employment by the
Board upon written notification of such modification to Executive (the “Whiting
Plays and Fields”); provided, however, that nothing in this Section 7(b) shall
prohibit Executive from (A) participating in operations of a business to the
extent such operations are not in competition with the business of the Company
in the Whiting Plays and Fields, (B) participating solely as a passive investor
in oil wells or similar investments, or from owning 5% or less of the
outstanding securities of any class of any issuer whose securities are
registered under the Exchange Act, or (C) serving as a director of an entity
that has less than 10% of its assets located in the Whiting Fields and Plays.

(ii) During Executive’s employment with the Company and during the applicable
Restricted Period, Executive agrees not to, in any form or manner, directly or
indirectly, on his or her own behalf or in combination with others (A) solicit,
induce or influence any customer, supplier, lender, lessor or any other person
with a business relationship with the Company to discontinue or reduce the
extent of such business relationship, or (B) recruit, solicit or otherwise
induce or influence any employee of the Company to discontinue their employment
with the Company.

 

14



--------------------------------------------------------------------------------

(c) Disclosure and Assignment to the Company of Inventions and Innovations.

(i) Executive agrees to disclose and assign to the Company as the Company’s
exclusive property, all inventions and technical or business innovations,
including but not limited to all patentable and copyrightable subject matter
(collectively, the “Innovations”) developed, authored or conceived by Executive
solely or jointly with others during the period of Executive’s employment,
including during Executive’s employment prior to the date of this Agreement,
(1) that are along the lines of the business, work or investigations of the
Company to which Executive’s employment relates or as to which Executive may
receive information due to Executive’s employment with the Company, or (2) that
result from or are suggested by any work which Executive may do for the Company
or (3) that are otherwise made through the use of Company time, facilities or
materials. To the extent any of the Innovations is copyrightable, each such
Innovation shall be considered a “work for hire.”

(ii) Executive agrees to execute all necessary papers and otherwise provide
proper assistance (at the Company’s expense), during and subsequent to
Executive’s employment, to enable the Company to obtain for itself or its
nominees, all right, title, and interest in and to patents, copyrights,
trademarks or other legal protection for such Innovations in any and all
countries.

(iii) Executive agrees to make and maintain for the Company adequate and current
written records of all such Innovations;

(iv) Upon any termination of Executive’s employment, employee agrees to deliver
to the Company promptly all items which belong to the Company or which by their
nature are for the use of Company employees only, including, without limitation,
all written and other materials which are of a secret or confidential nature
relating to the business of the Company.

(v) In the event Company is unable for any reason whatsoever to secure
Executive’s signature to any lawful and necessary documents required, including
those necessary for the assignment of, application for, or prosecution of any
United States or foreign application for letters patent or copyright for any
Innovation, Executive hereby irrevocably designates and appoints Company and its
duly authorized officers and agents as Executive’s agent and attorney-in-fact,
to act for and in Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
assignment, prosecution, and issuance of letters patent or registration of
copyright thereon with the same legal force and effect as if executed by
Executive. Executive hereby waives and quitclaims to Company any and all claims,
of any nature whatsoever, which Executive may now have or may hereafter have for
infringement of any patent or copyright resulting from any such application.

 

15



--------------------------------------------------------------------------------

(d) Remedies Not Exclusive. In the event that Executive breaches any terms of
this Section 7, Executive acknowledges and agrees that said breach may result in
the immediate and irreparable harm to the business and goodwill of the Company
and that damages, if any, and remedies of law for such breach may be inadequate
and indeterminable. The Company, upon Executive’s breach of this Section 7,
shall therefore be entitled (in addition to and without limiting any other
remedies that the Company may seek under this Agreement or otherwise at law or
in equity) to seek from any court of competent jurisdiction equitable relief by
way of temporary or permanent injunction and without being required to post a
bond, to restrain any violation of this Section 7, and for such further relief
as the court may deem just or proper in law or equity. The prevailing party in
any action to enforce this Section 7 shall be entitled to reimbursement by the
other party for the prevailing party’s reasonable attorneys fees and costs.

(e) Severability of Provisions. If any restriction, limitation, or provision of
this Section 7 is deemed to be unreasonable, onerous, or unduly restrictive by a
court of competent jurisdiction, it shall not be stricken in its entirety and
held totally void and unenforceable, but shall remain effective to the maximum
extent possible within the bounds of the law. If any phrase, clause or provision
of this Section 7 is declared invalid or unenforceable by a court of competent
jurisdiction, such phrase, clause, or provision shall be deemed severed from
this Section 7, but will not affect any other provision of this Section 7, which
shall otherwise remain in full force and effect. The provisions of this
Section 7 are each declared to be separate and distinct covenants by Executive.

8. Notice. Any notice, request, demand or other communication required or
permitted herein will be deemed to be properly given when personally served in
writing or when deposited in the United States mail, postage prepaid, addressed
to Executive at the address appearing at the end of this Agreement and to the
Company with attention to the Chief Executive Officer of Whiting and the General
Counsel of Whiting. Either party may change its address by written notice in
accordance with this paragraph.

9. Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
and to provide the benefits hereunder shall be subject to set-off, counterclaim
or recoupment of amounts owed by Executive to the Company. However, Executive
shall not be required to mitigate the amount of any payment provided for
pursuant to this Agreement by seeking other employment or otherwise.

10. Benefit of Agreement. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective executors, administrators,
successors and assigns. If Whiting experiences a Change of Control, or otherwise
sells, assigns or transfers all or substantially all of its business and assets
to any person or if Whiting merges into or consolidates or otherwise combines
(where Whiting does not survive such combination) with any person (any such
event, a “Sale of Business”), then Whiting shall assign all of its right, title
and interest in this Agreement as of the date of such event to such person, and
Whiting shall cause such person, by written agreement in form and substance
reasonably satisfactory to Executive, to expressly assume and agree to perform
from and after the date of such assignment all of the terms, conditions and
provisions imposed by this Agreement upon the Company. Failure of Whiting to
obtain such agreement prior to the effective date of such Sale of Business shall
be a

 

16



--------------------------------------------------------------------------------

breach of this Agreement constituting “Good Reason” hereunder, except that for
purposes of implementing the foregoing the date upon which such Sale of Business
becomes effective shall be the Termination Date. In case of such assignment by
Whiting and of assumption and agreement by such person, as used in this
Agreement, “Whiting” shall thereafter mean the person which executes and
delivers the agreement provided for in this Section 10 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law, and this Agreement shall inure to the benefit of, and be enforceable by,
such person. Executive shall, in his or her discretion, be entitled to proceed
against any or all of such persons, any person which theretofore was such a
successor to Whiting, and Whiting (as so defined) in any action to enforce any
rights of Executive hereunder. Except as provided in this Section 10, this
Agreement shall not be assignable by Whiting. This Agreement shall not be
terminated by the voluntary or involuntary dissolution of Whiting.

11. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement that cannot be mutually resolved by
Executive and the Company, including any dispute as to the calculation of
Executive’s Benefits, Base Salary, Bonus Amount or any Severance Payment
hereunder, shall be submitted to arbitration in Colorado in accordance with the
procedures of the American Arbitration Association. The determination of the
arbitrator shall be conclusive and binding on the Company and Executive, and
judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

12. Applicable Law and Jurisdiction. This Agreement is to be governed by and
construed under the laws of the United States and of the State of Colorado
without resort to Colorado’s choice of law rules. Each party hereby agrees that
the forum and venue for any legal or equitable action or proceeding arising out
of, or in connection with, this Agreement will lie in the appropriate federal or
state courts in the State of Colorado and specifically waives any and all
objections to such jurisdiction and venue.

13. Captions and Paragraph Headings. Captions and paragraph headings used herein
are for convenience only and are not a part of this Agreement and will not be
used in construing it.

14. Invalid Provisions. Subject to Section 7(e), should any provision of this
Agreement for any reason be declared invalid, void, or unenforceable by a court
of competent jurisdiction, the validity and binding effect of any remaining
portion will not be affected, and the remaining portions of this Agreement will
remain in full force and effect as if this Agreement had been executed with said
provision eliminated.

15. No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

16. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement except where other
agreements are specifically noted, adopted, or incorporated by reference. This
Agreement otherwise supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to

 

17



--------------------------------------------------------------------------------

the employment of Executive by Company, including the Excise Tax Agreement, and
all such agreements shall be void and of no effect. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements, oral
or otherwise, have been made by any party, or anyone acting on behalf of any
party, which are not embodied herein, and that no other agreement, statement, or
promise not contained in this Agreement will be valid or binding.

17. Modification. This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by Whiting and Executive.

18. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Agreement on the Effective Date.

EXECUTIVE

 

 

Signature

 

Printed Name WHITING PETROLEUM CORPORATION By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT A

WHITING PLAYS AND FIELDS

Bakken Play in Mountrail, McKenzie, Stark, Dunn, Golden Valley, Billings,
Williams, Divide and McClean Counties, North Dakota and Richland and Roosevelt
Counties, Montana

Niobrara Play in Weld County, Colorado